ANDERSON, J.
Pretermitting any question as to the regularity or validitv of the mittimus issued by the *164Magistrate, Russell, the judge of the criminal court is a conservator of the peace, authorized to hold offenders to answer indictments. He could hear evidence as upon a trial de novo, and upon sufficient proof command the imprisonment of the petitioner independent of the validity of the original commitment. — Pruitt v. State, 130 Ala. 147, 30 South. 451, and cases cited.
We hold that the state has the right to open and conclude the argument in habeas corpus proceedings. The. judge of the city court had the witnesses before him, and after a careful consideration of the evidence we are not prepared to say that he erred in denying the defendant bail, and the judgment must be affirmed.
Affirmed.
Tyson, Smpson, and Denson, JJ., concur.